United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO COMMISSION FILE NUMBER 0-14278 TERRALENE FUELS CORPORATION DELAWARE 52-2132622 (STATE OF INCORPORATION) (I.R.S. ID) 35 South Ocean Avenue, Patchogue, New York, 11772 1-888-488-6882 Securities registered pursuant to Section12(b) of the Act: COMMON STOCKOTC: BB Securities registered pursuant to Section12(g) of the Act: Common Stock, Par Value $.0001 (Title of Class) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common stock, $.0001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo o Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or15(d) of the Act.o Yesx No Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.oYesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesxNo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o YesxNo As of March 30, 2012, there were 72,198,691 shares of the issuer's $0.0001 par value common stock issued and outstanding. Documents incorporated by reference:None Terralene Fuels Corporation FORM 10-K For The Fiscal Year Ended December31, 2011 INDEX PART I 3 ITEM1. BUSINESS 3 ITEM1A. RISK FACTORS 7 ITEM1B.
